Case: 21-60144     Document: 00516378551         Page: 1     Date Filed: 06/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                  No. 21-60144                        June 30, 2022
                                Summary Calendar                     Lyle W. Cayce
                                                                          Clerk

   Edgar Josue Lopez-Meraz,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A097 399 069


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:*
          Edgar Josue Lopez-Meraz, a native and citizen of Honduras, ordered
   removed in absentia in 2004, petitions for review of the denial of his 2018


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60144      Document: 00516378551           Page: 2    Date Filed: 06/30/2022




                                     No. 21-60144


   motion to reopen, contending: the notice to appear he received has been
   made invalid by Supreme Court decisions; he should have been granted
   cancellation of removal or voluntary departure; and the Board of Immigration
   Appeals (BIA) erred by not sua sponte reopening his case.
          Motions to reopen are reviewed, understandably, under “a highly
   deferential abuse-of-discretion standard”. Hernandez-Castillo v. Sessions,
   875 F.3d 199, 203 (5th Cir. 2017). “The [BIA] abuses its discretion when it
   issues a decision that is capricious, irrational, utterly without foundation in
   the evidence, based on legally erroneous interpretations of statutes or
   regulations, or based on unexplained departures from regulations or
   established policies”. Barrios-Cantarero v. Holder, 772 F.3d 1019, 1021 (5th
   Cir. 2014).
          We are not compelled to find Lopez was not given proper notice based
   on any claimed change in the law: he failed to provide the immigration court
   with an address and, therefore, forfeited his right to receive any notice.
   Spagnol-Bastos v. Garland, 19 F.4th 802, 806–07 (5th Cir. 2021) (“An alien
   who forfeits his right to notice by failing to provide a viable mailing address
   cannot seek to reopen the removal proceedings and rescind the in absentia
   removal order for lack of notice.”).
          Accordingly, other challenges regarding the validity of the notice or
   the jurisdiction of the immigration court to issue an in absentia removal order
   fail. See Menjivar-Guzman v. Barr, 816 F. App’x 1004, 1006 (5th Cir. 2020)
   (declining to consider merits because petitioner not entitled to notice for
   failure to provide address); see also Mauricio-Benitez v. Sessions, 908 F.3d 144,
   148-49 & n.1 (5th Cir. 2018) (noting rule of Pereira v. Sessions, 138 S. Ct. 2105
   (2018), regarding cancellation of removal inapplicable to proceeding
   involving reopening when alien failed to correct address he knew to be
   incorrect).




                                          2
Case: 21-60144     Document: 00516378551          Page: 3   Date Filed: 06/30/2022




                                   No. 21-60144


          Similarly, Lopez was not eligible for voluntary departure because the
   proceedings resulting in his removal order were not reopened. See Vidal v.
   Gonzales, 491 F.3d 250, 252–53 (5th Cir. 2007).
          Finally, Lopez contends the BIA erred by not reopening sua sponte his
   case for the same reasons provided above, but our court lacks jurisdiction to
   consider this contention. Enriquez-Alvarado v. Ashcroft, 371 F.3d 246, 249–
   50 (5th Cir. 2004).
          DISMISSED in part, DENIED in part.




                                         3